This is an appeal from the judgment of the circuit court setting aside a judgment which had been rendered for the plaintiff on the verdict of a jury in the case of Grand Bay Land Co. v. J. M. Simpson. Appellant's exception to the action of the court is shown by the judgment entry; it is not shown by the bill of exceptions. Under previous rulings of this court to the effect that a recital in the minute entry is not proper evidence on appeal that an exception was taken to the ruling of the court assigned for error, the court is unable to review the question which appellant has sought to raise. Evans v. Sou. Ry. Co., 133 Ala. 482, 32 So. 138; Dorough v. Harrington,148 Ala. 312, 42 So. 557. From this situation the act of September 18, 1915 (Acts, p. 598) affords no relief for the reason pointed out in Powell v. Folmar, 201 Ala. 271, 78 So. 47.
Affirmed.
ANDERSON, C. J., and McCLELLAN, SAYRE, and GARDNER, JJ., concur. *Page 607